Case 13-05264        Doc 76     Filed 04/22/19     Entered 04/22/19 15:46:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 05264
         Zannie Bowen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/12/2013.

         2) The plan was confirmed on 05/15/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/15/2013, 04/24/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018.

         5) The case was Completed on 03/09/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $234,775.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-05264             Doc 76            Filed 04/22/19    Entered 04/22/19 15:46:11                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $175,717.03
           Less amount refunded to debtor                                     $0.95

 NET RECEIPTS:                                                                                           $175,716.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,345.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $7,197.21
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $8,542.21

 Attorney fees paid and disclosed by debtor:                           $2,500.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate South Suburban Hospital           Unsecured         225.00           NA              NA            0.00       0.00
 Blue Cross and Blue Sheid of Illino        Unsecured         150.00           NA              NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured      3,061.00       3,416.75        3,416.75      2,080.94        0.00
 C.B.U.S.A, Inc                             Unsecured         100.00           NA              NA            0.00       0.00
 Cbe Group                                  Unsecured         321.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance      Unsecured           0.00      2,048.38        2,048.38      1,247.55        0.00
 City of Chicago Department of Finance      Secured           860.00      2,908.38          860.00        860.00        0.00
 City of Chicago Department of Revenue      Unsecured      1,500.00       3,837.80        3,837.80      2,337.37        0.00
 City of Chicago Heights                    Unsecured         545.47           NA              NA            0.00       0.00
 client services inc                        Unsecured         683.17           NA              NA            0.00       0.00
 Comcast                                    Unsecured         482.33           NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured         150.00        700.18          700.18        426.44        0.00
 Credit Protection                          Unsecured         139.00           NA              NA            0.00       0.00
 department of veteran affairs              Unsecured         342.90           NA              NA            0.00       0.00
 ECast Settlement Corp                      Unsecured      2,313.00       2,313.40        2,313.40      1,408.95        0.00
 Enhanced Recovery                          Unsecured         100.00           NA              NA            0.00       0.00
 Focus Receivables Mana                     Unsecured         342.00           NA              NA            0.00       0.00
 Friend Family Health Center                Unsecured          25.00           NA              NA            0.00       0.00
 Hsbc/Mnrds                                 Unsecured      3,061.00            NA              NA            0.00       0.00
 Illinois Bell Telephone Company            Unsecured         656.20        656.20          656.20        399.65        0.00
 Illinois Collection Service                Unsecured         260.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         587.00        587.96          587.96        358.09        0.00
 Linebarger Goggan Blair & Samopson         Unsecured         878.40           NA              NA            0.00       0.00
 MCSI                                       Unsecured         800.00        600.00          600.00        365.42        0.00
 Nationstar Mortgage LLC                    Secured      310,817.00    221,893.67       221,893.67           0.00       0.00
 Nationstar Mortgage LLC                    Secured        2,552.14       2,552.14        2,552.14      2,552.14        0.00
 Nca                                        Unsecured         596.00           NA              NA            0.00       0.00
 Nicor Gas                                  Unsecured            NA         366.53          366.53        223.23        0.00
 NNG Capital Fund I LLC                     Unsecured     14,930.00     15,543.69        15,543.69      9,466.73        0.00
 Northwestern Memorial Hospital             Unsecured         300.00           NA              NA            0.00       0.00
 Omar K. Yeung                              Unsecured          40.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-05264             Doc 76       Filed 04/22/19    Entered 04/22/19 15:46:11                Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 Orkin Pest Control                    Unsecured         260.00           NA           NA             0.00         0.00
 Peoples Energy Corp                   Unsecured            NA         719.73       719.73         438.34          0.00
 PLS Payday Loan Store                 Unsecured      2,500.00            NA           NA             0.00         0.00
 PLS Payday Loan Store                 Unsecured      1,800.00            NA           NA             0.00         0.00
 Portfolio Recovery Associates         Unsecured         746.00        785.79       785.79         478.58          0.00
 Portfolio Recovery Associates         Unsecured      1,218.00       1,295.65     1,295.65         789.10          0.00
 Rollins Serivce Bureau                Unsecured         170.00           NA           NA             0.00         0.00
 St James Hospital                     Unsecured         125.00           NA           NA             0.00         0.00
 THD Cbna                              Unsecured         683.00           NA           NA             0.00         0.00
 University of Chicago Medical Cente   Unsecured         200.00           NA           NA             0.00         0.00
 US Employees Credit Union             Unsecured     13,914.00     14,274.73     14,274.73       8,693.88          0.00
 US Employees Credit Union             Unsecured            NA          35.83        35.83           21.82         0.00
 US Employees Credit Union             Secured        2,066.00       2,101.83     2,066.00       2,066.00        25.60
 US Employees Credit Union             Unsecured            NA     14,252.92     14,252.92            0.00         0.00
 Wilmington Savings Fund Society       Unsecured           0.00   214,772.59    214,772.59      27,026.21          0.00
 Wilmington Savings Fund Society       Secured      310,817.00    314,772.59    100,000.00     100,000.00     5,907.83


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $221,893.67              $0.00                  $0.00
       Mortgage Arrearage                                      $2,552.14          $2,552.14                  $0.00
       Debt Secured by Vehicle                                 $2,066.00          $2,066.00                 $25.60
       All Other Secured                                     $100,860.00        $100,860.00              $5,907.83
 TOTAL SECURED:                                              $327,371.81        $105,478.14              $5,933.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
        All Other Priority                                          $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $276,208.13         $55,762.30                   $0.00


 Disbursements:

           Expenses of Administration                               $8,542.21
           Disbursements to Creditors                             $167,173.87

 TOTAL DISBURSEMENTS :                                                                            $175,716.08




UST Form 101-13-FR-S (9/1/2009)
Case 13-05264        Doc 76      Filed 04/22/19     Entered 04/22/19 15:46:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
